SEVERENS, District Judge
(after stating the facts). Upon mature , consideration of this motion, I reach the conclusion that if, must be denied. What I regard as the principal objections to the motion are: (1) The difficulty of giving credit to the statement that the sum or value of the matter in controversy in the suit exceeds the minimum of jurisdiction; namely, the sum of $2,000. (2) The injunction sought is one which would interfere with the exercise of the jurisdiction of the courts of the state in proceedings for the enforcement of its penal statutes and ordinances.
In regard to the first, it is undoubtedly the general rule that, where the damages or the amount in controversy are in their nature uncertain, and dependent upon proof for their ascertainment, a distinct allegation that there is the necessary sum or value involved' is accepted as meeting the requirement in that regard; hut there are exceptions to this, one of which, is that, if the allegation appears to be colorable, and to have no just and reasonable foundation in the facts, the court will treat; the general averment as insufficient. In the present case it appears to me that it strains credulity too much to believe that the value of the complainant’s business in the little city of Ionia is of the value of $2,000.
As to the second, it is very doubtful, indeed, whether this court has any rightful authority to interpose by way of injunction to prevent the enforcement in the courts of the state, by the state officers, of the ordinances complained of. This question has been considered in a number of cases. In some of these the power is denied. Though the actual decisions in all of these latter cases are not precisely in point, they seem to support that conclusion (Ex parte Sawyer, 124 U. S. 200, 8 Sup. Ct. 482; Hemsley v. Myers, 45 Fed. 283; Railway Co. v. Mil*10ner, 57 Fed. 276; Spink v. Francis, 19 Fed. 670, 20 Fed. 567; Suess v. Noble, 31 Fed. 855; Railroad Co. v. Cannon, 49 Fed. 517); while, on the other hand, there are several decisions which seem to favor the view that, where the party complaining of the criminal proceedings in the state court has a property interest in the matter involved, a bill for an injunction may be maintained (Bottling Co. v. Welch, 42 Fed. 561, and cases cited; Lottery Co. v. Fitzpatrick, 8 Woods, 222, Fed. Cas. No. 8,541; Live-Stock, etc., Ass’n v. Crescent City, etc., Co., 1 Abb. U. S. 388, Fed. Cas. No. 8,408; New Memphis Gas & Light Co. v. City of Memphis, 72 Fed. 952; Capital City Gaslight Co. v. City of Des Moines, Id. 829). The cases on the subject are not all of them easily reconcilable, but I think the true line of demarkation is this: that where the proceeding in the state court is taken for the enforcement of a statute or ordinance which relates to the. proprietary affairs of the municipality, the jurisdiction may be sustained; but that, on the other hand, where .they relate to those subjects which involve police regulations,— .matters which are of a public character, as distinguished from proprietary concerns, — the interference of the federal court would be unwarranted. If this distinction is sound, it would follow that this motion cannot be sustained. At all events, upon both these grounds, and especially the latter, I am convinced that there is such grave and serious doubt as that the injunction ought to be denied. It is the settled practice to refuse a preliminary injunction where the right of the complainant stands on dubious ground, and especially is this so where the final decree is thus anticipated upon the preliminary hearing. Wagner v. Drake, 31 Fed. 849.
Let an order be entered in accordance with this opinion.